Citation Nr: 1612755	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbosacral strain.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's post-operative left knee medial meniscal tear residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from July 1993 to March 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) which, in pertinent part, denied increased disability evaluations for the Veteran's lumbosacral strain and her post-operative left knee medial meniscal tear residuals.  In March 2015, the RO, in pertinent part, granted a temporary total rating for the Veteran's left knee disability under the provisions of 38 C.F.R. § 4.30 based upon convalescence following surgery for the period from December 23, 2014, to January 31, 2015; granted service connection for bilateral knee surgical scar residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of December 23, 2014.  In September 2015, the RO granted service connection for right lower extremity radiculopathy and left lower extremity radiculopathy; assigned 40 percent evaluations for those disabilities; and effectuated the awards as of October 21, 2011.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that increased evaluations are warranted for both her lumbosacral strain and her post-operative left knee disorder as the disabilities are productive of significant functional impairment.  

A December 2014 VA treatment record conveys that: "[m]ost recently she has been seen by Dr. Rollins;" "[s]he has essentially exhausted conservative medical [treatment];" and she was "to undergo [bilateral] knee arthroscopy in anticipation of [bilateral] partial knee replacement."  An August 2015 VA treatment record states that the Veteran was "referred to local ortho" and "is co-managed [with] Dr. Rollins."  Clinical documentation from Gerald Rollins, M.D., dated after January 2015 is not of record.  The identity of the cited "local ortho" to whom the Veteran was referred in unclear.  VA clinical documentation dated after September 2015 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Given that the findings of the multiple VA spinal and joint examinations of record as to the Veteran's lumbosacral spine and left knee functional impairment have been repeatedly determined by the VA examiners to be unreliable, the Board finds that the Veteran's private clinical documentation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of her service-connected lumbosacral strain and post-operative left knee disability after January 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Gerald Rollins, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2015.  

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

